               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

LAREDO RIDGE WIND, LLC, BROKEN
BOW WIND, LLC, and CROFTON
BLUFFS WIND, LLC,                                     8:19CV45

                Plaintiffs,
                                                       ORDER
    vs.

NEBRASKA PUBLIC POWER
DISTRICT,

                Defendant.



    IT IS ORDERED:

    1) NPPD’s motion, (Filing No. 48), is granted.

    2) NPPD’s First Amended Third-Party Complaint and First Amended
       Counterclaim, copies of which are attached to its motion, shall be filed
       on or before September 27, 2019.


    September 21, 2019.
                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
